UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 11-1939


MARIE ASSA'AD-FALTAS,

               Plaintiff – Appellant,

          v.

COLUMBIA, THE CITY OF, South Carolina; MEMBERS OF THE CITY'S
COUNCIL; J. STEADLY BOGAN, Judge for Columbia's Municipal
Court, solely in their official capacities and solely for
injunctive relief; DANA DAVIS TURNER, Chief Administrator of
the City's Municipal Court; OFFICER HAMPE; OFFICER KAHL;
ROBERT G. COOPER, Bob; DAVID A. FERNANDEZ; ASSISTANT CITY
ATTORNEYS FOR THE CITY; DEANDREA GIST BENJAMIN, and all
other presently unknown persons and entities necessary for
adjudication of this case in both their official and
individual capacities,

               Defendants – Appellees.


                           No. 11-1940


MARIE THERESE ASSA'AD-FALTAS, MD MPH,

               Plaintiff – Appellant,

          v.

ALAN WILSON, Attorney General of South Carolina; GLENN
MCCONNELL, President pro tempore of South Carolina's Senate
and Chair of South Carolina's Judicial Merit Selection
Commission solely in their official capacities and solely
for injunctive relief; JEAN H. TOAL, The Honorable Chief
Justice of South Carolina solely in her ceremonial capacity
and solely for injunctive relief,

               Defendants – Appellees.
                              No. 11-1941


MARIE THERESE ASSA'AD-FALTAS,

                Petitioner – Appellant,

          v.

STATE OF SOUTH CAROLINA, The; ALAN WILSON, Attorney General;
WARDEN, Alvin S. Glenn Detention Center; COLUMBIA, THE CITY
OF, South Carolina,

                Respondents – Appellees.




Appeals from the United States District Court for the District
of South Carolina, at Columbia.      Terry L. Wooten, District
Judge.    (3:10-cv-03294-TLW; 3:11-cv-00278-TLW; 3:11-cv-00809-
TLW)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marie Therese Assa'ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

             In these consolidated appeals, Marie Therese Assa’ad-

Faltas appeals from the district court’s judgments dismissing

her   several       actions       against     Defendants.           Her       claims       were

referred     to     a    magistrate          judge     pursuant          to    28        U.S.C.

§ 636(b)(1)(B) (2006).              The magistrate judge recommended that

the district court dismiss her actions.                       Assa’ad-Faltas filed

objections to the magistrate judge’s recommendations, but the

district court accepted the recommendations and dismissed her

actions.

            The      timely       filing     of      specific       objections            to    a

magistrate      judge’s       recommendation         is    necessary          to        preserve

appellate review of the substance of that recommendation when

the   parties     have     been     warned    that    failure       to    file      specific

objections will waive appellate review.                     See Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985).                         We have limited our

review to the issues raised in Assa’ad-Faltas’s informal briefs,

see 4th Cir. R. 34(b), and to the extent Assa’ad-Faltas filed

specific objections to the magistrate judge’s recommendations,

we affirm the district court’s judgments.                    See Assa’ad-Faltas v.

Columbia,     SC,    No.    3:10-cv-03294-TLW             (D.S.C.    Aug.          3,    2011);

Assa’ad-Faltas v. Wilson, No. 3:11-cv-00278-TLW (D.S.C. July 28,

2011); Assa’ad-Faltas v. South Carolina, No. 3:11-cv-00809-TLW

(D.S.C.    filed     July     27,    2011;       entered    July     28,      2011).           We

                                             3
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                                    4